
	
		I
		112th CONGRESS
		2d Session
		H. R. 3791
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Meeks introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  annual disclosures relating to the compensation brackets in which an issuer’s
		  minority and women employees reside.
	
	
		1.FindingsCongress finds the following:
			(1)Breaking through the glass
			 ceiling by minorities and women is a bipartisan issue.
			(2)Former
			 Massachusetts Governor Mitt Romney advocated an idea for imposing pressure on
			 public companies to benefit minorities and women during a debate with
			 then-Senator Edward M. Kennedy in 1994, stating: I believe that public
			 companies and Federal agencies should be required to report in their annual 10K
			 the number of minorities and women by income group across the company, so we
			 can identify where the glass ceiling is and break through it. And I think that
			 the market of America will say that company has not promoted women, has
			 not promoted minorities and will put pressure on American corporations
			 and agencies to respond..
			2.Disclosures
			 relating to compensation of minorities and womenSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(r)Disclosures
				relating to compensation of minorities and women
					(1)In
				generalNot later than 270 days after the date of the enactment
				of this subsection, the Commission shall issue final rules that require each
				issuer required to file an annual report under this section to—
						(A)using compensation
				information for all employees, determine the 5 compensation brackets in which
				the issuer’s employees reside (where such brackets contain an equal number of
				employees and range from the 20 percent of employees with the lowest
				compensation to the 20 percent of employees with the highest compensation);
				and
						(B)include in the issuer’s annual report the
				number of minorities and women employed by the issuer that fall into each of
				the compensation brackets.
						(2)Self-reportingFor
				purposes of identifying an employee as a minority or woman for purposes of
				paragraph (1)(B), an issuer shall rely on self-reporting by such
				employee.
					.
		
